Exhibit 10.1

 

Summary of Raytheon Company Results-Based Incentive Program

 

This plan summary describes the Results-Based Incentive Program (the “RBI
Program”) for Raytheon Company (the “Company”) key employees, including
executive officers.

 

Plan Objectives:

 

The RBI Program aligns participants’ efforts on attaining pre-established annual
organizational goals and provides participants with an annual cash compensation
opportunity that contributes to overall competitive variable pay when
performance targets are met.

 

Plan Overview:

 

Eligibility: Participation is limited to key employees, including executive
officers, who are nominated by management. To be eligible, an employee must be
(1) active or on a leave of absence as of December 31 and on the date of payment
of awards and (2) not subject to a documented corrective action plan for
unsatisfactory performance. A former key employee is eligible to participate on
a pro-rated basis if termination was due to retirement, layoff or death.
Participation in this plan in a given year does not guarantee a payout of any
kind, nor does it guarantee or imply continued employment or future
participation.

 

Incentive Targets: Each participant has the opportunity to earn incentive
compensation based upon a pre-established individual target expressed as a
percentage of annual base salary, using Company-wide guidelines approved by
senior management based upon the level of responsibility of the participating
key employee. Senior management makes the final selection of participants and
determines individual targets. The Management Development and Compensation
Committee (the “Committee”) of the Company’s Board of Directors establishes
individual payout targets for each officer of the Company based upon an
examination of compensation information compiled by an outside consultant from a
peer group of public companies. No award shall be more than 200% of an
individual’s incentive target.

 

Program Performance Cycle: The RBI Program performance cycle is annual, based on
the calendar year.

 

Performance Metrics for Program Funding Pool: Each year, the Committee approves
specific performance metrics and weightings for the Company for purposes of
establishing the pool of available funds to pay RBI Program awards.

 

Program/Award Funding: Funding of the RBI Program depends upon the extent to
which the performance goals are met by the Company and the business units, as
determined by the Committee at the end of the year. In addition to the overall
funding level of the RBI Program, individual awards under the program are
determined based upon (1) the individual’s target expressed as a percentage of
annual base salary, (2) the participant’s achievement of individual performance
goals and an assessment of the participant’s performance, and (3) the
participant’s period of eligibility for the program.

 

Award Payout: The Committee then approves payout under individual awards for the
officers of the Company, and the Board of Directors approves payout of awards
for the named executive officers in the Company’s proxy statement. Management
approves payout of all other individual awards based upon the performance goals
and the individual’s performance.

 

Administration: The Committee establishes the RBI Program and is responsible for
its administration. The Committee has sole authority over the RBI Program and
reserves the right to adjust funding, amend, modify or interpret the RBI
Program.

 

 

December 8, 2006

 

 